internal_revenue_service date number release date cc ita fsa-n-156562-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb cc lm ctm ln attn j scott hargis from associate chief_counsel cc ita subject tax treatment of dealer participation fees disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b year year state c issue sec_1 whether dealer participation in the finance income of retail installment_sales contracts risc’s paid_by b to independent a retail dealers must be capitalized and amortized over the life of the risc if an adjustment is made to amortize the dealer participation fees over the life of the risc is the examination_division required to make this change in accounting_method in the earliest year with the sec_481 adjustment in the year_of_change or does it have discretion to enter into an agreement with a for an alternative method of allocating a sec_481 adjustment as proposed by a conclusion dealer participation in the finance income of risc’s must be capitalized and amortized over the life of the risc’s the adjustment for amortization of dealer participation fees must be made in the earliest year under examination and the sec_481 adjustment is reported in the year_of_change facts a is in the business of selling automobiles and sells the automobiles to independent authorized a dealers throughout the country the dealers negotiate and contract with consumers for the sale of the vehicles if the consumer needs financing the dealer will provide a financing package the loan instrument is an installment contract with a typical term of approximately four years the dealer sells the loan to either a’s wholly owned subsidiary b or to a bank a dealer retail agreement provides that b will purchase an acceptable contract from an a dealer at the purchase_price the purchase_price is defined as the amount financed plus the amount of the dealer participation in the finance income the amount of the dealer participation is determined upon the sale of the risc to b and is based on the difference in the interest rate that the dealer obtained from the consumer write rate and the yield rate of interest for b buy rate for example a risc written at a interest rate with a buy rate for b of creates a difference or interest rate spread which is then used to determine the amount payable to the dealer as the dealer participation fee some states impose limitations on the amount of dealer participation that can be paid for example in state c dealers are paid of the apr over the buy rate up to and the dealer may earn of the next of apr but receives no portion of the apr more than over the buy rate once a risc is purchased b will pay the a dealer the amount financed and the dealer participation according to the type of participation program chosen once a program is chosen the dealer must use the same program for all loans sold to b though a change in program may be requested dealer participation is an industry practice but the methods used to compute the amount will vary an a dealer had the choice of three participation programs prior to year and since year dealers may chose only the second and third of the following three programs up-front participation a dealers receive of the dealer participation in finance income up-front from b according to the contract between the parties the participation fee is deemed to be fully earned by the dealer once the customer’s installment contract is fully paid thus if a contract terminates early dealers must repay the pro_rata portion of the participation fee which is rendered unearned also if the customer loan is charged off due to a customer default and repossession occurs the dealer must repay participation received up to the amount of the loss sustained by b dealer participation is limited by the previously noted limitations effective in state c split up-front participation the a dealers received of the participation in finance income up-front from b this participation fee is deemed fully earned once b has timely received the first second and third scheduled monthly payments from the customer once this occurs the dealers are no longer subject_to loss or prepay chargebacks if the customer either defaults or pays the contract off before the first three scheduled payments the dealer must repay the pro_rata portion of the participation which is rendered unearned as earned participation a pays the dealer portion of the interest as the customer makes installment payments there are no paybacks involved with this program b nets the participation expense against the interest_income and this method is not in dispute for book purposes b capitalizes the dealer participation and amortizes the amount over the life of the risc’s for tax purposes b expenses the dealer participation in the year paid b has been using this method of deducting dealer participation since beginning operations in year b was duly notified by the examination_division that this method was an issue under consideration in the current audit and b has not filed a request for a change in method_of_accounting b has requested an alternative method of allocating the proposed sec_481 adjustment based on the significant distortion of taxable_income by requiring the entire sec_481 adjustment to be reported in the year_of_change b has requested approval of a three year spread of the sec_481 adjustment the audit team proposes to deny this request based upon notice_98_31 1998_1_cb_1165 which requires the sec_481 adjustment to be made in the first year of the examination cycle with a one year adjustment period law sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business if the expenses in issue meet the threshold requirements for sec_162 expenses it must then be determined whether they are capital expenditures pursuant to sec_263 and thus excepted from current deductibility under sec_162 see sec_161 sec_263 provides an exception to sec_162 the term necessary imposes only the minimal requirement that the expense be appropriate and helpful for the development of a taxpayer’s business the function of the term ordinary is to clarify the distinction between deductible expenses and capital expenditures 383_us_687 deductions are matters of legislative grace and are exceptions to the norm of capitalization accordingly deductions are strictly construed and the burden of clearly showing the right to the claimed deduction is on the taxpayer 418_us_1 sec_263 provides that no deduction is allowed for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property the taxpayer must capitalize and amortize over the life of the property any expenditure which restores adds to the value of or substantially prolongs the useful_life of that property sec_1_263_a_-2 gives examples of capital expenditures and provides that the cost of acquisition of property having a useful_life substantially beyond the taxable_year is a capital_expenditure sec_446 vests the commissioner with broad powers of determining whether accounting methods used by a taxpayer clearly reflect income 360_us_446 this authority is not limited to overall methods_of_accounting but extends to a taxpayer’s method_of_accounting for specific items of income and expense sec_1_446-1 both sec_1_461-1 applying to cash_basis taxpayers and sec_1_461-1 applying to accrual basis taxpayers require that an expenditure be capitalized if it results in the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year sec_1 a provides that under sec_263 and sec_263a a liability that relates to the creation of an asset having a useful_life extending substantially beyond the taxable_year is taken into account in the taxable_year incurred through capitalization in 403_us_345 the taxpayer was insured by the federal savings and loan insurance corporation fslic and the annual premium was measured by the amount of its accounts and creditor obligations by congress added a secondary reserve to the primary or general reserve and the secondary reserve required an additional premium each insured institution had a pro_rata share in the secondary reserve and could obtain a cash refund of its share if its status as an insured terminated lincoln was not permitted to deduct the premium for the secondary reserve because the payment serves to create or enhance for lincoln what is essentially a separate and distinct additional asset and that as an inevitable consequence the payment is capital in nature and not an expense let alone an ordinary_expense deductible under sec_162 u s pincite the secondary reserve provided a fund available for losses both in the current_year and in the future 503_us_79 clarified that a separate and distinct asset is not a prerequisite to classification as a capital_expenditure the court stated that although the creation of a separate and distinct asset may be sufficient in and of itself to classify an expenditure as capital in nature it is not an exclusive or controlling test for identifying a capital_expenditure also undeniably important in determining the appropriate tax treatment is a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred in indopco the court considered whether certain investment banking and legal fees incurred by a target_corporation incident to a friendly takeover produced significant long-term benefits for the taxpayer the court identified two significant long- term benefits namely potential synergistic benefits to be derived from being associated with the acquirer’s business and the avoidance of shareholder relation expenses and complications shouldered by a publicly-held corporation though the presence of a future benefit is not controlling taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization in making this determination it is important to consider the duration and extent of the benefits realized by the taxpayer a capital_expenditure is usually amortized and depreciated over the life of the relevant asset or if useful_life cannot be ascertained is deducted upon dissolution of the enterprise id sec_1_167_a_-3 permits a depreciation deduction for amortization of the cost of intangible assets if the life of the intangible can be estimated with reasonable accuracy in seaboard finance co v commissioner tcmemo_1964_253 petitioners presented evidence that the estimated lives of the secured loan contracts was three years and that of the unsecured loan contracts was five years see also richmond television corp v united_states f 2d n intangible assets may only be depreciated if the useful_life of the asset is of limited duration capable from experience of being estimated with reasonable accuracy sec_1_481-1 provides that a change in the taxpayer’s method_of_accounting required as a result of an examination of the taxpayer’s income_tax return will not be considered as initiated by the taxpayer sec_1_481-4 provides that in addition to the terms and conditions prescribed by the commissioner under sec_1_446-1 for effecting a change in method_of_accounting including the taxable_year or years in which the amount of the adjustments required by sec_481 is to be taken into account or the methods of allocation described in sec_481 a taxpayer may request approval of an alternative method of allocating the amount of the adjustments under sec_481 see sec_481 sec_1_481-4 provides that an agreement to the terms and conditions of a change in method_of_accounting under sec_1_446-1 including the taxable_year or years prescribed by the commissioner under that section or an alternative method described in paragraph a of this section for taking the amount of the adjustments under sec_481 into account shall be in writing and shall be signed by the commissioner and the taxpayer it shall set forth the items to be adjusted the amount of the adjustments the taxable_year or years for which the adjustments are to be taken into account and the amount of the adjustments allocable to each year the agreement shall be binding on the parties except upon a showing of fraud malfeasance or misrepresentation of material fact sec_1_481-1 provides that if the change in method_of_accounting is involuntary not initiated by the taxpayer the amount of the adjustment is generally taken into account in computing taxable_income in the taxable_year of the change regardless of whether the adjustments increase or decrease taxable_income revproc_97_27 1997_1_cb_680 provides the general procedures under sec_446 and sec_1_446-1 for obtaining the consent of the commissioner to change a method_of_accounting sec_4 states that the revenue_procedure does not apply if the taxpayer is under examination unless the taxpayer files a form_3115 during an open window or with the district director’s consent section dollar_figure of revproc_97_27 describes a change made as part of an examination sec_446 and sec_1_446-1 provide that if a taxpayer does not regularly employ a method_of_accounting that clearly reflects its income the computation of taxable_income must be made in a manner that in the opinion of the commissioner does clearly reflect income if a taxpayer under examination is not eligible to change an accounting_method under the revenue_procedure the change may be made by the district_director a change resulting in a positive sec_481 adjustment will ordinarily be made in the earliest taxable_year under examination with a one year sec_481 adjustment period notice_98_31 1998_1_cb_1165 generally sets forth rules for appeals and district_counsel to resolve timing issues including allowing the taxpayer to have longer spread periods taxpayers that are required to make a method change while under examination normally receive a shorter spread period than taxpayers requesting method changes prior to being contacted for examination id sec_1 notice_98_31 published a proposed revenue_procedure that would require the examination_division to resolve any timing issues as an accounting_method change and to make the change in the earliest taxable_year under examination with a one year sec_481 adjustment period analysis issue one the commissioner has published revenue rulings providing that expenditures incurred in connection with the acquisition of intangible assets are capital expenditures_for example revrul_69_331 c b holds that bonuses and commissions paid_by gas distributors to secure long-term leases for hot water heaters are capital expenditures in revrul_57_400 1957_2_cb_520 commissions paid_by a bank to brokers and other third parties for introduction of acceptable applicants for mortgage loans are capital expenditures yet recognizing that the courts have not always agreed with the commissioner’s view of capitalized costs we need to consider cases involving intangible assets with respect to the specific facts at issue here cases have been litigated involving participation fees or interest but usually in the context of when the participation fee was accrued income for the taxpayer selling the consumer paper to finance companies the finance companies include participation interest as part of their payment for the consumer paper for example in 91_tc_1085 aff’d 965_f2d_818 10th cir the court held that the taxpayer was required to report anticipated participation interest from consumer installment_sales contracts it sold to finance companies in the tax_year those contracts were sold see also 360_us_446 sale of commercial installment paper by retail vehicle dealers to finance companies percentages of the purchase_price of the installment paper withheld by finance companies was accrued income for dealers at the time the amounts were entered on the books of the finance companies as liabilities to the dealers courts have held that amounts of money paid in various contexts are capital investments in 294_fsupp_1073 usdc s c plaintiff entered into an agreement with an automobile franchise holder in order to procure the termination of the existing franchise plaintiff agreed to pay a fixed sum over three years and a percentage of profits for five years the court held that the payments were capital investments because the agreement was premised on the voluntary cancellation of the other party’s franchise and the expectation that a new franchise would then be awarded to plaintiff thus the payment enhanced or created the taxpayer’s acquisition of a franchise at issue in 46_tc_663 aff’d per curiam u s t c 5th cir were insurance expirations purchased by the taxpayer and the seller reserved the right to a commission of of the renewals taxpayer deducted the commissions paid the court agreed with the commissioner that the commission paid expenses were a capital_expenditure for the purchase of intangible assets again costs related to the acquisition of an intangible asset are capital costs there are several recent cases which have considered the capitalization of costs which are directly related to and which create or enhance a separate and distinct asset in 224_f3d_874 8th cir the service had disallowed deductions for salaries paid to officers of a subsidiary attributable to services performed in merging several companies and disallowed legal and investigatory expenses the court determined that the salaries were deductible as they were directly related to the employment relationship and only indirectly related to the capital_transaction the salaries existed and were paid irrespective of the capital_transaction the legal and investigatory expenses which were incurred after the final_decision regarding the acquisition had to be capitalized accordingly expenses directly related to a capital_transaction and thus a long-term benefit should be capitalized wells fargo f 3d pincite see also lychuk v commissioner t c no date capitalization issues for a taxpayer whose business is acquiring and servicing risc’s in lychuk the basic facts are similar to your case except that participation interest is not involved taxpayer provides alternative financing to purchasers of vehicles who have marginal credit it acquires the risc’s from dealers and services the contracts taxpayer and the dealers have an agreement under which the dealers sell some of the installment contracts and the right to the principal and interest to taxpayer at a price equal to of each contract’s principal_amount those costs which were directly related to the loan acquisitions were capital expenditures the loan contracts are separate and distinct assets as well as providing a future benefit of long-term income indopco supra thus in lychuk salaries and benefits are capital expenses as they are directly related to the acquisition of risc’s but overhead expenses are deductible as they are not directly related to the contracts also costs related to installment contracts which were never acquired are deductible the tax_court in lychuk specifically noted that capitalizable expenditures are not limited to the actual price that the buyer pays to the seller for the asset but include for example the payment of legal brokerage accounting appraisal and other ancillary expenses related to the asset’s acquisition lychuk slip op pincite in your case the participation interest is more than ancillary it is part of the price paid_by b for the risc’s furthermore the court stated that payments made with a sufficiently direct connection to the acquisition creation or enhancement of a capital_asset must be capitalized even when those payments are made in the course of the payee’s regular business operations id pincite in 37_tc_451 the taxpayer agreed to make payments to a predecessor beer distributor for all goodwill and other intangible assets owned by the predecessor the court held that the payments were investments in the acquisition of a new business and as such were capital outlays somewhat analogous to your case is seaboard finance co v commissioner tcmemo_1964_253 taxpayer’s business was making small loans and it also serviced retail installment_sales contracts risc’s acquired from dealers taxpayer purchased several small loan companies for a price higher than the aggregate value of the outstanding loan contracts the court determined the portion of the excess consideration which was attributable to the intangible asset loan contracts the amounts paid for the loan contracts were subject_to amortization the secured loan contracts had useful lives of three years and the unsecured loan contracts had useful lives of five years in summary we believe that there is strong support in caselaw for the capitalization of the participation fees lastly amortization over the life of the risc is clear under sec_1_167_a_-3 capitalized costs other than goodwill associated with a contract intangible asset may be amortized if the contract is of use in the business or in the production_of_income for a limited period that can be ascertained with reasonable accuracy issue two although revproc_97_27 sec_2 states that a positive sec_481 adjustment will ordinarily be made in the earliest taxable_year under examination with a one year spread the word ordinarily was not meant to create a notable exception to the general_rule rather it was used to cover situations where for example there were no records for the earliest year under exam and there are records for some later year the examiner is then permitted to make the year_of_change in a later year the basic rule is that for an examiner initiated method change the change is made in the earliest year under examination and the entire sec_481 adjustment is reported in the year_of_change any deviation from these terms is made based on a hazard of litigation determination which may only be made by the appeals_division see revproc_97_27 sec_2 notice_98_31 similarly provides that the examination_division must make an accounting_method change in the earliest taxable_year under examination and make a one year sec_481 adjustment case development hazards and other considerations one possible hazard for your case is 212_f3d_822 3d cir rev’g 110_tc_349 at issue in pnc was whether certain costs incurred by banks for marketing researching and originating loans were deductible as ordinary and necessary business_expenses the tax_court agreed with the commissioner that the origination costs created a separate and distinct asset namely the loans and the costs must be capitalized over the life of the loans in reversing the third circuit held that because loan operations were the primary method of income production for the banks and expenses_incurred in loan origination were normal and routine in the banking business the costs at issue were deductible business_expenses the court was highly critical of the tax court’s broad reading of lincoln savings which essentially treats the term ‘separate and distinct asset’ as if it extends to cover any identifiable asset we do not subscribe to this broad read of lincoln savings pnc bancorp f 3d pincite b oth the tax_court and the government effectively have transformed the lincoln savings test by subtle and significant degrees from a test based on whether a cost ‘creates’ a separate and distinct asset into a much more although the issue is not raised by the field we note that a similar outcome results from the application of sec_171 to these fees as amortizable bond premiums sweeping test that would mandate capitalization of costs incurred ‘in connection with’ or ‘with respect to’ the acquisition of an asset id yet so far the third circuit is alone in this view and the tax_court does not agree we recommend distinguishing pnc by pointing out that the participation fees are clearly a part of the overall cost of the assets the loans the costs in pnc were ancillary to the loans not a direct part of the amount_loaned to the consumer for your information the service sent an advance notice of proposed rulemaking to the federal_register on date concerning capitalization of intangibles although an advance notice of proposed rulemaking may not be relied upon by a taxpayer the taxpayer may try to apply rules contained therein to receive a deduction if you have any further questions please contact the attorney assigned to this case pincite-4950 heather maloy by robert m casey senior technician reviewer branch income_tax accounting
